DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0129537 to Kim in view of U.S. Patent Application Publication 2018/0321685 to Yalla et al. 
As per claim 1, Kim discloses a parking control method  (Kim; At least the abstract) comprising:
performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle (Kim; At least paragraph(s) 61);
detecting a position of the operator (Kim; At least paragraph(s) 83); and
Although the entering and leaving of a parking position, as seen in figure 6 and 7, could be done at any time, i.e., entering the parking position can be suspended and leaving can begin, Kim does not explicitly disclose when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, 
However, the above features are taught by Yalla (Yalla; At least paragraph(s) 34).  At the time of filing, it would have been obvious to one of ordinary skill in the art to 
moving the vehicle so that at least part of the vehicle is present within a predetermined range from the operator (Kim; At least paragraph(s) 85 and 86).
As per claim 2, Kim discloses performing the parking control by moving the vehicle along a parking route in which a direction from a current position of the vehicle to the target parking position is a forward direction (Kim; At least paragraph(s) 86; the vehicle would move forward when heading into a parking position);
when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, moving the vehicle in a reverse direction along the parking route (Kim; At least paragraph(s) 86; the vehicle would move in reverse when exiting the parking position); and
when detecting the operator within the predetermined range, stopping the vehicle (Kim; At least paragraph(s) 86; when the driver is at the predetermined distance, the vehicle neither moves forward or backward, i.e., the vehicle stops).
As per claim 3, Kim discloses continuously calculating a distance between the vehicle and the operator (Kim; At least paragraph(s) 109); and

As per claim 4, Kim discloses stopping the vehicle with its driver seat directed to the operator (Kim; At least paragraph(s) 64 and 86, and figure 2; when the driver is in front of the vehicle during parking operations and the vehicle stops, the driver seat will be directed toward the driver).
As per claim 5, Kim discloses when the vehicle approaches the operator with a rear part facing the operator, stopping the vehicle so that the rear part is present within a predetermined distance from the operator, or when the vehicle approaches the operator with a front part facing the operator, stopping the vehicle so that the front part is present within the predetermined distance from the operator (Kim; At least paragraph(s) 89; if the approaches a driver within a threshold distance of either the front or rear, the vehicle will stop).
As per claim 7, Kim discloses a parking control apparatus performing the method of claim 1 (Kim; At least paragraph(s) 51).  Therefore, claim 7 is rejected using the same citations and reasoning as applied to claim 1.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, taken alone or in combination, teach expanding the predetermined range when an obstacle exists around the operator.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/David P. Merlino/Primary Examiner, Art Unit 3669